Title: IV. Resolution of the Congress on New Hampshire Government, 3 November 1775
From: Adams, John,Rutledge, John,Ward, Samuel,Lee, Richard Henry,Sherman, Roger,Continental Congress
To: 


      
       
      
      3 November 1775. Dft not found. printed: JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:319. Based on a report (not found) from a committee appointed 26 October composed of John Rutledge, JA, Samuel Ward, Richard Henry Lee, and Roger Sherman, which reported on 3 November (sameWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:307, 319).
      On 18 October the delegates from New Hampshire laid before their colleagues instructions from their province which asked the advice of the congress “with respect to a method of our administering Justice, and regulating our civil police” (sameWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:298). The congress recommended the calling of “a full and free representation of the people” and the establishment of a government that would promote the people’s happiness and secure good order during the dispute with Great Britain.
      In his Autobiography JA recalled that when the New Hampshire delegates presented their instructions, he took the opportunity to harangue “on the Subject at large” and to urge the congress “to resolve on a general recommendation to all the States to call Conventions and institute regular Governments” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:354–357). The congress was deeply divided on the issue, but according to JA, some began to come around. If he spoke as he claimed, he was anticipating by some seven months his motion for independent governments offered in May 1776. Again, JA’s recollection may very well have been inaccurate. At any rate, moderates saw to it that the advice to New Hampshire was to be operative only until the dispute was settled. In private correspondence, where the need for circumspection was less, JA saw more than temporary possibilities (JA to Elbridge Gerry, 5 Nov., note 4, below; see also his first letter to James Warren of 6 July, note 6, above).
     